           Case 3:14-cr-00104-MEM Document 691 Filed 04/27/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA

FONTAINE HORTON,                            :

                                             :
                         Petitioner                  Criminal No. 03-CR-14-104
         v.                                 :
                                                        (JUDGE MANNION)
UNITED STATES OF AMERICA,                   :

                                            :
                         Respondent
                                         ORDER

           For the reasons set forth in the Memorandum of this date, after

conducting an evidentiary hearing, IT IS HEREBY ORDERED THAT:

         1.        Petitioner Horton’s 28 U.S.C. §2255 motion to vacate, set
                   aside,   or correct   sentence,    (Doc.   661),   and   his
                   supplement, (Doc. 679), are DENIED.

         2.        There is no probable cause to issue a certificate of
                   appealability.




                                                s/ Malachy E. Mannion
                                                MALACHY E. MANNION
                                                United States District Judge

Dated: April 27, 2020
14-0104-04-ORDER
